Citation Nr: 1447969	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-32 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for intestinal bleeding, claimed as secondary to the service-connected disabilities of episodes of right upper extremity tendonitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981, and from October 1981 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Although the RO confirmed and continued the denial in an April 2011 decision, and indicated that the claim was reopened in an October 2012 Supplemental Statement of the Case, the prior denial was not final.

The Veteran testified before the Board at a hearing at the RO in April 2013, and before a Decision Review Officer (DRO) at a local RO hearing in February 2012.  A transcript of each hearing is of record.  The paper claims file and all pertinent records in VA's electronic processing systems have been considered.

The issue of entitlement to a higher rating for the service-connected right upper extremity disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

There has been no disability of intestinal bleeding during the course of the appeal.


CONCLUSION OF LAW

The criteria for service connection for intestinal bleeding are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for intestinal bleeding as due to NSAIDs to treat symptoms of his service-connected right upper extremity disabilities.  

Although there is no claim of intestinal bleeding as related directly to service, service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

VA satisfied its duties to notify and assist the Veteran.  He was fully notified of the requirements to establish service connection on a direct or secondary basis in January 2011, prior to the initial adjudication.  The Veteran and his representative also indicated actual knowledge of such requirements during the DRO and Board hearings, and the DRO and Veterans Law Judge asked questions to elicit pertinent information and try to substantiate the claim.  Identified, outstanding medical records were obtained, and the Veteran testified as to the nature of disability during the April 2013 hearing.  The Veteran was also afforded two VA examinations, which included positive opinions regarding a relationship between intestinal bleeding and use of NSAIDs, but indicated there was no current disability.  There is no argument or indication that these examinations or opinions are inadequate.  

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The lay and medical evidence is consistent as to the nature, timing, and etiology of the Veteran's symptoms.  He was treated for intestinal bleeding in February 2010, with dark and bloody stools and low levels of iron in the blood.  The Veteran's providers advised him to stop taking non-steroidal anti-inflammatory medications (NSAIDS), and the bleeding resolved after he stopped taking NSAIDs.  

The February 2011 and September 2011 VA examiners both opined that the Veteran's intestinal bleeding in 2010 was likely caused by the long-term use of NSAIDs to treat his service-connected disability.  Nevertheless, a colonoscopy and endoscopy in September 2010 were normal, with the exception of slightly inflamed non-bleeding reflux esophagitis or hiatal hernia, which the February 2011 VA examiner stated was unrelated to the Veteran's use of NSAIDs. Rather, the Veteran was taking Prilosec and an antacid for this condition.  Both VA examiners noted that, because the intestinal bleeding stopped once the Veteran was no longer using NSAIDs, the condition had resolved, and there was no lasting or current disability.  

The September 2011 VA examiner also indicated that the intestinal bleeding in February 2010 was an aggravation of the Veteran's underlying gastroesophageal reflux disease (GERD) or hiatal hernia.  Nevertheless, the examiner indicated that this was not a permanent aggravation, and the effects of the anti-inflammatory medications on the underlying GERD and hiatal hernia would not be present following the discontinuation of such medications.  The examiner noted that the Veteran was not presently taking anti-inflammatory medications and, therefore, they were not causing or aggravating his GERD or hiatal hernia at that time. 

During the September 2011 VA examination, the Veteran described symptoms of heartburn, pyrosis, and regurgitation, and stated that he was taking Prilosec and chewable antacids to control those symptoms.  The examiner stated, however, that the Veteran's underlying GERD and hiatal hernia were not likely related to any prior use of NSAIDS, or otherwise related to his service-connected disability.

During both VA examinations, the Veteran denied having any intestinal bleeding since he stopped taking NSAIDs.  He confirmed this during the April 2013 hearing, although he indicated that the inability to use NSAIDs was causing increased pain and other symptoms of his service-connected right hand disabilities.  Any such symptoms would be contemplated by the rating for his right upper extremity disabilities, and a claim for increased rating for such disabilities is referred herein.

The Veteran filed his claim for service connection for intestinal bleeding in December 2010.  Because his symptoms had resolved by that time, and there is no indication of such symptoms or an associated disability during the appeal period, there is no current disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the preponderance of the evidence is against service connection, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for intestinal bleeding is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


